                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

PATRICIA ANN SANCHEZ,

                     Plaintiff,                              8:20CV127

       vs.
                                                         MEMORANDUM
NEBRASKA STATE LOTTERY and                                AND ORDER
IOWA STATE LOTTERY,

                     Defendants.


       Plaintiff filed her Complaint on March 31, 2020. (Filing 1.) She has been
given leave to proceed in forma pauperis. (Filing 5.) The court now conducts an
initial review of Plaintiff’s Complaint to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

        Plaintiff’s Complaint is incomprehensible. Plaintiff names as Defendants the
Nebraska and Iowa Lotteries, The Aeillanah-Miracle Program, Power Ball, Power
Play, Megaplier, Megamillions, QPick5, LICWAC, and Fujian Waoke Optical-
Electronic Co., Ltd. (Filing 1 at CM/ECF pp. 1, 3.) Plaintiff makes no allegations
against any of these Defendants; instead, she lists endless strings of numbers, letters,
and words with no context whatsoever. (Filing 1 at CM/ECF pp. 2, 4, 6, 8, 10.)
Plaintiff does not explain who any of the parties are, what they have allegedly done
to her, what specific legal rights Plaintiff believes Defendants violated, or even what
relief she seeks from Defendants.
      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (internal quotation
marks and citations omitted). However, “[a] pro se complaint must be liberally
construed, and pro se litigants are held to a lesser pleading standard than other
parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations omitted).

                                 III. DISCUSSION

      The court has carefully reviewed Plaintiff’s Complaint, keeping in mind that
complaints filed by pro se litigants are held to less stringent standards than those
applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519,
520 (1972). However, as set forth above, even pro se litigants must comply with the
Federal Rules of Civil Procedure. Federal Rule of Civil Procedure 8 requires that
every complaint contain “a short and plain statement of the claim showing that the
pleader is entitled to relief” and that “[e]ach allegation . . . be simple, concise, and
                                            2
direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). A complaint must state enough to “‘give the
defendant fair notice of what the . . . claim is and the grounds upon which it rests.’”
Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550 U.S. at 555).
Complaints filed in federal court must also contain “a demand for the relief sought.”
Fed. R. Civ. P. 8(a)(3). Here, Plaintiff’s Complaint fails to meet the minimal
pleading standard and does not specify the relief she seeks.

       On the court’s own motion, Plaintiff shall have 30 days from the date of this
Memorandum and Order to file an amended complaint that sufficiently describes her
claims against Defendants. Plaintiff should be mindful to clearly explain what
Defendants did to her, when Defendants did it, how Defendants’ actions harmed her,
and what specific legal rights Plaintiff believes Defendants violated. Plaintiff is
warned that an amended complaint will supersede, not supplement, her Complaint.
If Plaintiff fails to file an amended complaint in accordance with this Memorandum
and Order, her claims against Defendants will be dismissed without prejudice and
without further notice. The court reserves the right to conduct further review of
Plaintiff’s claims pursuant to 28 U.S.C. § 1915(e)(2) after she addresses the matters
set forth in this Memorandum and Order.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff shall have until May 4, 2020, to file an amended complaint in
accordance with this Memorandum and Order. Failure to file an amended complaint
within the time specified by the court will result in the court dismissing this case
without further notice to Plaintiff. If Plaintiff decides to file an amended complaint,
Plaintiff must include all of the claims she wishes to pursue against all of the
defendants she wishes to proceed against in the amended complaint. Plaintiff should
be mindful to explain in her amended complaint what each defendant did to her,
when each defendant did it, how each defendant’s actions harmed her, and what
specific legal rights Plaintiff believes each defendant violated. Plaintiff is warned
that an amended complaint will supersede, not supplement, her Complaint.

                                          3
      2.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. § 1915(e) in the event she files an amended complaint.

      3.    The clerk of the court is directed to set a pro se case management
deadline using the following text: May 4, 2020: amended complaint due.

      Dated this 3rd day of April, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           4
